I find no authority for the State Democratic Executive Committee to call and hold a primary election to nominate candidates for United States Senator nor do I find any authority for paying the expense of holding such elections by the State. Such authority as there exists to nominate under the circumstances recited in the majority opinion is in the Committee. I think it may employ such reasonable means and instrumentalities in doing this as its judgment and discretion may dictate.
I am authorized to say that Mr. Justice ELLIS concurs in this view.